Title: From Thomas Jefferson to Robert Smith, 5 September 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            
              Dear Sir
            
            Monticello Sep. 5. 03.
          
          Your favor of the 28th. came to hand on the 2d. inst. expecting mr Madison daily, I deferred writing till I should confer with him. this is the first post after his arrival, & I write to Genl. Dearborne to contribute his agency with you in such way as may be convenient for both towards carrying into execution the engagement of our predecessors to furnish the hundred gun carriages to the emperor of Marocco.   As you think the last of our small armed vessels will be gone before the 30th. of Oct. you propose to prepare a frigate for carrying the ratification. not being a judge of comparative expences in naval matters, the object of the present is merely to suggest to your consideration whether there would not be more expence in this, than chartering a small private vessel, slightly arming & putting her into commission as a public vessel of which character she would be divested again on her return. the risking of a frigate on a winter voyage is disagreeable, & an unlucky accident to one of them might occasion great uneasiness, while the loss of a smaller private vessel would never be mentioned twice. I refer this entirely to your own consideration & decision. I hope we shall all be together at Washington on the 25th. inst. Accept my affectionate salutations & assurances of great esteem & respect.
          
            
              Th: Jefferson
            
          
          
            P.S. no letter should leave Washington for me after the 17th.
          
        